'   .           Case l:18-cv-11646-NRB Document 46-1 Filed 09/12/19 Page 1 of 3
                Case 1:18-cv-11646-NRB Document 47 Filed 09/12/19 Page 1 of 3
        Ryan J. Cooper
        COOPER,LLC
        1250 Broadway, 36th Floor                                    ... -------   ~·~



        New York, NY, 10001                                          ....
        (646) 475-8023                                  DOCl ", lENT
        ryan@cooperllc.com
                                                        ELECTRONICALLY FILED
        Counsel for Lockey Maisonneuve,
        The MTL Communications Group, & Melisa Tropeano DOC#:                                l (L-a-
                                                                     DATE f-,IL_E_D_:~9~1-Jd-+/
                                                                  e:::::
                                                                  1
                                                                                   -''--+-L--L....=...../..1---
        IN THE UNITED STATES DISTRICT COURT
        FOR THE SOUTHERN DISTRICT OF NEW YORK


        BENEDICT CAIOLA,                                Civil Action No. 1: 18-cv-11646-NRB

                      Plaintiff,

               V.
                                                                       STIPULATION
        LOCKEY MAISONNEUVE, MELISA                                      AND ORDER
        TROPEANO, and THE MTL
        COMMUNICATIONS GROUP LLC,

                      Defendants.


        LOCKEY MAISONNEUVE,                             Civil Action No. 1:19-cv-02567-NRB

                      Plaintiff,

               V.

        BENEDICT CAIOLA,

                      Defendant.



               WHEREAS, on December 13, 2018, Benedict Caiola filed a Verified Complaint that is

        docketed as Caiola v. Maisonneuve, et al., No. 1: 18-cv-11646 ("Caiola's Action"); and

               WHEREAS, on January 14, 2019, the Court stayed Caiola's Action pending the outcome

        of a related proceeding then pending in the U.S. District Court for the District of New Jersey;

        and
         Case 1:18-cv-11646-NRB Document 46-1 Filed 09/12/19 Page 2 of 3
         Case 1:18-cv-11646-NRB Document 47 Filed 09/12/19 Page 2 of 3



         WHEREAS, on March 15, 2019, the Honorable John Michael Vazquez, U.S.D.J., entered

an order transferring the related proceeding in the District of New Jersey to this Court where it

has been docketed as Maisonneuve v. Caiola, No. 1:19-cv-2567 ("Maisonneuve's Action"); and

        WHEREAS, the parties to both actions have been attempting to negotiate a compromise

of their respective claims but have not yet been successful; and

        WHEREAS, the parties desire to litigate their disputes while they continue to negotiate;

and

        WHEREAS, the parties have conferred and mutually agree to order the Caiola Action and

the Maisonneuve Action as set forth herein to efficiently and expeditiously present the issues to

the Court;

      IT IS HEREBY STIPULATED AND AGREED by and between the parties, by their

respective counsel as follows:

        1. the stay of the Caiola Action will be lifted and the parties will proceed with the case

             as set forth herein and as further scheduled by the Court;

        2. the pending Maisonneuve Action should be stayed pending further order of the Court,

             and all defenses that defendant Benedict Caiola could have raised in the Maisonneuve

             Action in response to Lockey Maisonneuve's complaint, by motion or otherwise, are

             preserved and not waived for all purposes, regardless whether they are later asserted

             by Benedict Caiola in the Caiola Action or in the Maisonneuve Action;

        3. Caiola shall file an amended complaint in the Caiola Action on or before September

             16, 2019;

        4. defendants in the Caiola Action shall answer, move or otherwise respond to Caiola's

             amended complaint on or before October 15, 2019; and



                                                  2
     Case 1:18-cv-11646-NRB Document 46-1 Filed 09/12/19 Page 3 of 3
      Case 1:18-cv-11646-NRB Document 47 Filed 09/12/19 Page 3 of 3



       5. in the event a motion is filed pursuant to paragraph 4, Caiola shall file any opposition

          to the motion on or before November 14, 2019, and defendants shall file any reply on

          or before December 5, 2019.
Dated: September/~ 2019

Counsel for Benedict Caiola                      Counsel j) Lockey Maisonneuve, ~
                                                 The        'Communications Gro rp:a'c Melisa
                                                 Trop 'Cl o


!t1&~
Porzio, Bromberg & Newman, P.C.
156 West 56th Street
New York, NY 10019-3800
(646) 348-6722
gmfellner@pbnlaw.com




       SO ORDERED.

Dated: New York, New York
       September f.6 2019
                                                    /L~
                                                 NAOMI REICE BUCHWALD
                                                 UNITED STATES DISTRICT JUDGE




                                                3
